Exhibit 10.3



SUPPLEMENT
TO
FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT
OF
EVERCORE LP
This Supplement (the “Supplement”) to the Fourth Amended and Restated Limited
Partnership Agreement, dated as of August 3, 2014 and effective as of and
conditioned upon the Closing (as defined therein) (the “Existing Partnership
Agreement” and collectively with the Supplement, as amended, supplemented or
modified from time to time, the “Partnership Agreement”), of Evercore LP, a
Delaware limited partnership (the “Partnership”), by and among Evercore Partners
Inc., a Delaware corporation, as general partner of the Partnership (the
“General Partner”), and the Limited Partners (as defined therein) of the
Partnership, is made of the 3rd day of August, 2014. Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in the Existing
Partnership Agreement.
W I T N E S S E T H
WHEREAS, the General Partner desires to amend and supplement the Existing
Partnership Agreement to reflect the issuance of certain additional Class E
Units, Class G Interests and Class H Interests, in each case, subject to certain
specified terms and conditions as expressly set forth herein, pursuant to the
Contribution and Exchange Agreement, dated as of August 3, 2014 (as amended from
time to time, the “IE Exchange Agreement”), by and among the Partnership, the
General Partner and the holders listed on Annex A thereto;
WHEREAS, this Supplement is adopted pursuant to Sections 7.01 and 11.12(a) of
the Existing Partnership Agreement and the General Partner has determined that
this Supplement is necessary and appropriate in connection with the
authorization and issuance of the additional Class E Units, Class G Interests
and Class H Interests;
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto agree,
effective, as of and conditioned upon the occurrence of, the IE Closing (as
defined below), to amend and supplement the Existing Partnership Agreement as
follows:
1)
Definitions. Article I of the Existing Partnership agreement is hereby amended
by:

(i)
replacing the definition of “Cause” in its entirety with the following:

“Cause ” means: (i) with respect to a ISI Partner who is party to an Employment
Letter Agreement, the meaning set forth therein; (ii) with respect to all other
ISI Partners, the meaning set forth in the Confidentiality, Non Solicitation and
Proprietary Information Agreement between such ISI Partner and Evercore Partners
Services East L.L.C.; and (iii) with respect to an IE Partner, the meaning set
forth in the Confidentiality, Non Solicitation and Proprietary Information
Agreement between such IE Partner and Evercore Partners Services East L.L.C.




--------------------------------------------------------------------------------



(ii)
adding the following definitions in proper alphabetical order:

“Award Agreement”, “Award Agreement Class A Units” and “BD Investco” have the
respective meanings set forth in the IE Exchange Agreement.
“IE Closing” and “IE Closing Date” have the respective meanings ascribed to the
terms “Closing” and “Closing Date” in the IE Exchange Agreement.
“IE Award Agreement Class E Units” means the IE 2015 Award Agreement Class E
Units and the IE 2016 Award Agreement Class E Units.
“IE 2015 Award Agreement Class E Units” means the unvested Class E Units
distributed to IE Partners on the IE Closing Date, in accordance with the IE
Exchange Agreement, in exchange for Award Agreement Class A Units of BD Investco
that were subject to forfeiture provisions through July 1, 2015 pursuant to an
Award Agreement.
“IE 2016 Award Agreement Class E Units” means the unvested Class E Units
distributed to IE Partners on the IE Closing Date, in accordance with the IE
Exchange Agreement, in exchange for Award Agreement Class A Units of BD Investco
that were subject to forfeiture provisions through July 1, 2016 pursuant to an
Award Agreement.
“IE Class E Units” means the Class E Units distributed to the IE Partners on the
IE Closing Date, in accordance with the IE Exchange Agreement.
“IE Class G Interests” means the Class G Interests distributed to the IE
Partners on the IE Closing Date, in accordance with the IE Exchange Agreement.
“IE Class H Interests” means the Class H Interests distributed to the IE
Partners on the IE Closing Date, in accordance with the IE Exchange Agreement.
“IE Exchange Agreement” means the Contribution and Exchange Agreement, dated as
of August 3, 2014 by and among the Partnership, the General Partner and the
holders listed on Annex A thereto.
“IE Partners” means those persons who were distributed Class E Units, Class G
Interests or Class H Interests on the IE Closing Date, in accordance with the IE
Exchange Agreement.
“Non-Employed IE Partner” at any time means an IE Partner who is not at that
time employed by the General Partner, the Partnership or any of its applicable
subsidiaries.
2)
Additional Tax Distributions. Section 4.01(c)(i) of the Existing Partnership
Agreement is hereby amended by adding the words “and IE Partner” after “ISI
Partner” in the first line thereof.

 
3)
Treatment of IE Award Agreement Class E Units.

(i)
Section 4.01 of the Existing Partnership Agreement is hereby amended by adding
the following as new Section 4.01(d):

(d)
Notwithstanding anything to the contrary in this Agreement, the IE Award
Agreement Class E Units shall not be considered issued and outstanding for the
purposes of Sections 4.01(b) or 4.01(c) above, and shall be disregarded for
purposes of all calculations and distributions thereunder, until the earlier of
(a) the date on which a duly and timely filed election under Section 83(b)
becomes effective with respect to such Units and (b) the date such Units become
Vested Units hereunder.

(ii)
Article V of the Existing Partnership Agreement is hereby amended by adding the
following as new Section 5.11:

Section 5.11. Treatment of IE Award Agreement Class E Units. Notwithstanding
anything to the contrary in this Agreement, the IE Award Agreement Class E Units
shall not be considered issued and outstanding for the purposes of Sections
5.01, 5.03, 5.04, 5.05, 5.06 or 5.08 of this Agreement, and shall be disregarded
for purposes of all calculations and allocations thereunder, until the earlier
of (a) the date on which a duly and timely filed election under Section 83(b)
becomes effective with respect to such Units and (b) the date such Units become
Vested Units hereunder.
4)
Vesting. Section 8.01 of the Existing Partnership Agreement is hereby amended
by:

(i)
deleting the word “and” at the end of Section 8.01(d)(iii), renumbering clause
(iv) of Section 8.01(d) as clause (vii) and adding the following as new Sections
8.01(d)(iv), (iv) and (vi):

(iv)
All of the IE Class E Units delivered on the IE Closing Date (other than the IE
Award Agreement Class E Units) shall vest and thereafter be Vested Units for all
purposes of the Partnership Agreement upon the IE Closing;

(v)
The IE 2015 Award Agreement Class E Units delivered on the IE Closing Date shall
vest and thereafter be Vested Units for all purposes of the Partnership
Agreement on July 1, 2015;

(vi)
The IE 2016 Award Agreement Class E Units delivered on the IE Closing Date shall
vest and thereafter be Vested Units for all purposes of the Partnership
Agreement on July 1, 2016; and


2

--------------------------------------------------------------------------------



(ii)
deleting the word “and” at the end of Section 8.01(e)(i), replacing the period
at the end of Section 8.01(e)(ii) with “; and” and adding the following as new
Section 8.01(e)(iii):

(iii)
All of the IE Class G Interests delivered on the IE Closing Date shall vest and
thereafter be Vested Interests for all purposes of the Partnership Agreement
upon the IE Closing, until they are converted into Class E Units as set forth
herein.

 
(iii)
deleting the word “and” at the end of Section 8.01(f)(i), replacing the period
at the end of Section 8.01(f)(ii) with “; and” and adding the following as new
Section 8.01(f)(iii):

(iii)
All of the IE Class H Interests delivered on the IE Closing Date shall vest and
thereafter be Vested Interests for all purposes of the Partnership Agreement
upon the IE Closing, until they are converted into Class E Units as set forth
herein.

(iv)
adding the following as new Sections 8.01(h) and 8.01(i):

(h)
The acceleration of vesting and conversion of Units and Interests following an
Acceleration Trigger Event pursuant to Section 8.01(g) shall apply to Units and
Interests held by IE Partners only upon the approval of at least 50% of the
Class G Interests and Class H Interests held by all IE Partners, in which case,
concurrently with any acceleration of vesting and conversion of Units and
Interests held by ISI Partners pursuant to Section 8.01(g):

(i)
each IE Partner’s IE Award Agreement Class E Units shall immediately be deemed
Vested Class E Units for all purposes of this Agreement and each IE Partner’s
Class E Units and IE Award Agreement Class E Units shall immediately be
exchangeable on an Exchange Date following such acceleration (subject, however,
to the same limitations and conditions on exchange set forth in Section 8.03);
and

(ii)
each IE Partner’s Class G Interests and Class H Interests shall immediately
convert into a number of Class E Units, if any, equal to (i) the number of such
Class G Interests and Class H Interests, as the case may be, multiplied by
(ii) the applicable Early Conversion Ratio, with such Class E Units being deemed
Vested Units immediately upon conversion for all purposes of this Agreement
(subject, however, to the same limitations and conditions on exchange set forth
in Section 8.03).

(i)
In the event of a redemption of Class E Units held by ISI Partners following an
Acceleration Trigger Event, the Partnership shall also offer to redeem from each
IE Partner the Class E Units for which vesting or conversion was accelerated
pursuant to Section 8.01(h) for the same redemption price as the ISI Holders.

5)
Forfeiture of Units; Treatment Upon Termination. Section 8.02 of the Existing
Partnership Agreement is hereby amended by deleting the word “and” at the end of
Section 8.02(a)(iii), replacing the period at the end of Section 8.02(a)(iv)
with “;” and adding the following as new Sections 8.02(a)(v) and (vi):

v)
If the employment of any IE Partner by the General Partner, the Partnership or
any of its affiliates, as applicable, terminates for any reason other than in an
IE Qualifying Termination, such IE Partner’s IE Award Agreement Class E Units
that are Unvested Units at the time of termination shall be immediately
forfeited without any consideration, and such IE Partner shall cease to own or
have any rights with respect to such Unvested Units; and

 
vi)
if the employment of any IE Partner by the General Partner, the Partnership or
any of its subsidiaries, as applicable, is terminated without Cause or due to
such IE Partner’s death or Disability (an “IE Qualifying Termination”), then
such IE Partner’s IE Award Agreement Class E Units that are Unvested Units shall
immediately be deemed Vested Units for all purposes of this Agreement and all of
such IE Partner’s Class E Units shall immediately be exchangeable on an Exchange
Date following such IE Qualifying Termination (subject, however, to the same
limitations and conditions on exchange set forth in Section 8.03).

6)
Limited Partner Transfers. Section 8.03 of the Existing Partnership Agreement is
hereby amended by:

i)
deleting the word “and” at the end of Section 8.03(d)(i)(e), renumbering clause
(f) of Section 8.03(d)(i) as clause (j) and adding the following as new Sections
8.03(d)(i)(f)-(i):

(f)
40% of the IE Class E Units delivered to each IE Partner on the IE Closing Date
may be exchanged into shares of Class A Common Stock only on an Exchange Date
following the IE Closing;

(g)
20% of the IE Class E Units delivered to each IE Partner on the IE Closing Date
may be exchanged into shares of Class A Common Stock only on an Exchange Date
following the first anniversary date of the IE Closing;

(h)
20% of the IE Class E Units delivered to each IE Partner on the IE Closing Date
may be exchanged into shares of Class A Common Stock only on an Exchange Date
following the second anniversary date of the IE Closing;


3

--------------------------------------------------------------------------------



(i)
20% of the IE Class E Units delivered to each IE Partner on the IE Closing Date
may be exchanged into shares of Class A Common Stock only on an Exchange Date
following the third anniversary date of the IE Closing; and

ii)
adding the following as new Sections 8.03(d)(vi) and (v):

(vi)
Notwithstanding Section 8.03(d)(i), no IE Award Agreement Class E Unit may be
exchanged into shares of Class A Common Stock until the first Exchange Date
following the date on which it becomes a Vested Unit, and to the extent that an
IE Partner holds fewer Vested Class E Units than would otherwise become
exercisable on a date specified in Section 8.03(d)(i)(f)-(i), then the
exercisability date shall be delayed accordingly.

(v)
If the employment of any IE Partner by the General Partner, the Partnership or
any of its subsidiaries, as applicable, terminates for any reason (including,
without limitation, termination for Cause or voluntary termination by such IE
Partner) other than in an IE Qualifying Termination, then, notwithstanding
Section 8.03(d)(i), all Class E Units held by such IE Partner at the time of
such termination (including any Class E Units that are delivered to such IE
Partner upon acceleration of conversion of Class G and Class H Interests under
Section 8.02(a)(iv)) may be exchanged into shares of Class A Common Stock only
on an Exchange Date following the seventh anniversary date of the IE Closing;
notwithstanding the foregoing, in the case of an IE Partner’s voluntary
resignation of employment between the 6-month and 24-month anniversaries of the
IE Closing, such IE Partner shall be eligible to exchange such Class E Units
into shares of Class A Common Stock on the same schedule that would have applied
had the IE Partner remained employed with the General Partner, the Partnership
or any of its subsidiaries, as applicable, through the applicable Exchange Date,
provided that such IE Partner has, as of such Exchange Date, fulfilled (to the
satisfaction of the Partnership) notice and all other applicable requirements
under such IE Partner’s Confidentiality, Non-Solicitation and Proprietary
Information Agreement.

7)
Mandatory Exchange for IE Partners. Article VIII of the Existing Partnership
Agreement is hereby amended by adding the following as new Section 8.13:

8.13 Mandatory Exchange for IE Partners. Notwithstanding anything to the
contrary in Section 8.03, the General Partner shall have the right, in its sole
discretion, whether or not on an Exchange Date, to cause all of the Class E
Units held by any Non-Employed IE Partner to be exchanged for shares of Class A
Common Stock if, at that time:
(a)
the General Partner reasonably believes that such Non-Employed IE Partner is
competing with, or is employed by or providing services to an entity that is
competing with, any business conducted by the General Partner, the Partnership
or any of its subsidiaries;

(b)
the employment of the IE Partner by the General Partner, the Partnership or any
of its subsidiaries, as applicable, has been terminated for Cause;

(c)
the Non-Employed IE Partner holds less than 15% of the Class E Units previously
delivered to such IE Partner;

(d)
all Class E Units held by IE Partners are held by Non-Employed IE Partners;
provided, that in the case of this clause (c) the right to cause an exchange
shall not apply to an IE Partner whose termination of employment was, in the
reasonable judgment of the General Partner, due to retirement and who is not
competing with, or employed by or providing services to an entity that is
competing with, any business conducted by the General Partner, the Partnership
or any of its subsidiaries; or

(e)
all IE Partners in the aggregate hold less than 15% of the Class E Units
previously delivered to all IE Partners in the aggregate; provided, that in the
case of this clause (d) the right to cause an exchange shall not apply to an IE
Partner whose termination of employment was, in the reasonable judgment of the
General Partner, due to retirement and who is not competing with, or employed by
or providing services to an entity that is competing with, any business
conducted by the General Partner, the Partnership or any of its subsidiaries.

8)
Continuation of Partnership Agreement. The Existing Partnership Agreement and
this Supplement shall be read together and shall have the same force and effect
as if the provisions of the Existing Partnership Agreement and this Supplement
were contained in one document. Except as expressly amended or supplemented by
this Supplement, the provisions of the Existing Partnership Agreement as in
effect immediately prior to the execution hereof shall remain in full force and
effect.

9)
Admission of Limited Partners. Section 11.19 of the Existing Partnership
Agreement is hereby amended by adding the following after the first sentence
thereof:

On the IE Closing Date, each IE Partner will be admitted to the Partnership as a
Limited Partner with respect to the Class E Units, Class G Interests and Class H
Interests held by such IE Partner and the books and records of the Partnership
shall be amended to reflect the issuance of Class E Units, Class G Interests and
Class H Interests, to list the Class E Units,

4

--------------------------------------------------------------------------------



Class G Interests and Class H Interests as Vested and reflect the admission of
each IE Partner as a Limited Partner (subject in all cases to the provisions of
this Agreement, including without limitation Section 11.12(c)).
10)
Miscellaneous.

(a)
This Supplement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Copies of executed counterparts transmitted by telecopy
or other electronic transmission service shall be considered original executed
counterparts.

(b)
This Supplement shall be governed by, and construed in accordance with, the laws
of the State of Delaware.

(c)
If any term or other provision of this Supplement is held to be invalid, illegal
or incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Supplement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
is not affected in any manner materially adverse to any party. Upon a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Supplement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 
11)
Effectiveness. This Supplement, and the amendment of the Existing Partnership
Agreement effected hereby, shall take effect immediately, and without any
further action by any Person, only upon the IE Closing. Prior to the IE Closing,
the Existing Partnership, if effective, shall remain in effect in accordance
with its terms. Any IE Partner that does not receive Class E Units, Class G
Interests or Class H Interests in the IE Closing shall automatically cease to be
a party hereto with no continuing liability or rights hereunder.

 

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Supplement or have
caused this Supplement to be duly executed by their respective authorized
officers, in each case as of the date first above stated.
 
 
 
EVERCORE PARTNERS INC.
 
 
By:
/s/ Robert B. Walsh
 
Name:
Robert B. Walsh
Title:
Chief Financial Officer
 
LIMITED PARTNERS:
 
By: Evercore Partners Inc.,
            as attorney-in-fact for the Limited Partners
 
 
By:
/s/ Robert B. Walsh
 
Name:
Robert B. Walsh
Title:
Chief Financial Officer

[Signature Page to the Limited Partnership Agreement Supplement]
 




--------------------------------------------------------------------------------



The undersigned hereby enters into and agrees to be bound by the terms of the
Fourth Amended and Restated Limited Partnership Agreement of Evercore LP, as
amended by this Supplement thereto, in its capacity as a limited partner of
Evercore LP, effective as of the IE Closing Date.
 
 
 
 
/s/ James Birle, Jr.
 
 
/s/ Terri Fortuna
 
James Birle, Jr.
 
Terri Fortuna
 
 
 
/s/ Jordan Webb
 
 
/s/ Stewart Kirk Materne III
 
Jordan Webb
 
Stewart Kirk Materne III
 
 
 
/s/ Charles Myers
 
 
/s/ John Pancari
 
Charles Myers
 
John Pancari
 
 
 
/s/ Angela Dalton
 
 
/s/ Jonathan Schildkraut
 
Angela Dalton
 
Jonathan Schildkraut
 
 
 
/s/ Edwin Roseberry
 
 
/s/ Bradley Ball
 
Edwin Roseberry
 
Bradley Ball
 
 
 
/s/ Scott Barishaw
 
 
/s/ Robert Manning
 
Scott Barishaw
 
Robert Manning
 
 
 
/s/ David Togut
 
 
/s/ Andrew Crossfield
 
David Togut
 
Andrew Crossfield
 
 
 
/s/ Kenneth Sena
 
 
/s/ Patrick Marvin
 
Kenneth Sena
 
Patrick Marvin
 
 
 
/s/ Jonathan Chappell
 
 
/s/ Sheila McGrath
 
Jonathan Chappell
 
Sheila McGrath
 
 
 
/s/ Christopher Allen
 
 
/s/ Douglas Arthur
 
Christopher Allen
 
Douglas Arthur

[Signature Page to the Limited Partnership Agreement Supplement]
 




--------------------------------------------------------------------------------



 
 
 
 
/s/ Robert Cihra
 
 
/s/ Douglas DePietro
 
Robert Cihra
 
Douglas DePietro
 
 
 
/s/ Vinay Misquith
 
 
/s/ Ashley Griffith
 
Vinay Misquith
 
Ashley Griffith
 
 
 
/s/ Duane Pfennigwerth
 
 
/s/ Gregory Spano
 
Duane Pfennigwerth
 
Gregory Spano
 
 
 
/s/ James Byrnes
 
 
/s/ Greg Smiechowski
 
James Byrnes
 
Greg Smiechowski

[Signature Page to the Limited Partnership Agreement Supplement]






